Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                       No. 04-22-00009-CV

                           IN THE INTEREST OF D.R.B. and E.B.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1988-CI-00019
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
         The reporter’s record was originally due February 10, 2022, but was not filed. On
February 10, 2022, court reporter Maria Fattahi filed a notification of late record, requesting an
extension until March 14, 2022. We granted court reporter Fattahi’s request and ordered her to
file her portion of the reporter’s record by March 14, 2022. Fattahi did not file her portion of the
reporter’s record by this date. On March 28, 2022, we ordered Fattahi to file her portion of the
reporter’s record by April 7, 2022. On March 29, 2022, Fattahi filed a notification of late record,
stating that the reporter’s record was not filed because appellant had failed to pay or make
arrangements to pay the court reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee.

        We therefore ORDER that appellant provide written proof to this court that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee within 10 days from the date of
this order. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will consider only those issues or
points raised in appellant’s brief that do not require court reporter Fattahi’s portion of the
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court